Citation Nr: 9913466	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD)  

2.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	David L. Glasser, Attorney  



WITNESSES AT HEARINGS ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
November 1968 to November 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 decision of the RO.  

The veteran appeared at a hearing before a Hearing Officer in 
December 1996 and before this Member of the Board in February 
1999 at the RO.  



FINDINGS OF FACT

The veteran's claim that he currently suffers from PTSD due 
to service is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1998)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection for PTSD

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In this case, the claims folder contains the report of an 
August 1995 VA examination showing a diagnosis of PTSD based 
on the veteran's claimed stressor events.  A letter from John 
M. Canakaris, M.D., also refers to the veteran's service in 
showing a diagnosis of PTSD by history.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  The veteran's claim 
therefore meets the requirements set forth by the Court in 
Caluza.  Accordingly, the Board finds the veteran has 
submitted a well-grounded claim of service connection for 
PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed and 
is subject to further action as discussed hereinbelow.  


REMAND

The veteran is claiming he suffers from PTSD due to an in-
service incident in which a plane crashed about 100 yards 
from where he was sleeping.  The veteran has identified the 
plane as a F-4 or F-105.  He testified that the plane crashed 
in January 1970 while he was stationed in Thailand and that 
the crash killed at least two people.  He also testified that 
he was with the "14th Tac Recon Squadron" when the crash 
occurred (see page 20 of December 1996 hearing transcript).  
A review of the record shows no evidence that the RO has 
tried to verify this incident.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a 
comprehensive list of his claimed in-service stressor events.  
The RO should then take that list and contact U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to corroborate the claimed stressor events.  Finally, 
the veteran should be scheduled for another VA examination to 
confirm whether he currently suffers from disability 
attributable to PTSD due to a verified stressor event in 
service.  

The veteran and his representative may be contending that the 
veteran has hypertension caused or aggravated by PTSD.  Since 
the Board is remanding the issue of PTSD in this case, a 
final decision is not yet available as to this issue.  As the 
resolution of the issue of service connection for PTSD may 
have a substantial impact on the issue of secondary service 
connection for hypertension, these issues are inextricably 
intertwined.  Hence, further action on the issue of service 
connection for hypertension is deferred.  Harris v. 
Derwinski, 1 Vet. App. 181 (1991).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD and hypertension since February 
1996.  The RO should request the veteran 
to furnish signed authorizations for 
release of any private medical records, 
if applicable.  The RO should obtain all 
additional VA medical records and 
incorporate them into the claims folder.

2.  The RO should also take appropriate 
steps to contact the veteran to request a 
comprehensive information concerning the 
in-service stressor events he feels have 
resulted in his current diagnosis of 
PTSD.  

3.  After giving the veteran a reasonable 
amount of time to respond, the RO should 
submit the list of claimed stressor 
events, (including those already listed 
in the claims folder, such as the January 
1970 plane crash) to USASCRUR for 
corroboration.

4.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, whether any diagnosis of PTSD is 
supported by a verified stressor event.  
All indicated testing should be done in 
this regard.  

5.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claims should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his attorney should be furnished with 
a supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

